Exhibit N E W SR E L E A S E For Immediate Release Contact: HemaCare Corporation Robert S. Chilton, Executive Vice President and Chief Financial Officer 877-310-0717 www.hemacare.com RELEASE DATE:March 1, 2010 HEMACARE NAMES VAN DER WAL PRESIDENT AND CEO LOS ANGELES - HemaCare Corporation (OTC Bulletin Board: HEMA.OB) today announced that its Board of Directors has named Pete van der Wal as President and Chief Executive Officer effective immediately.He replaces John Doumitt, who resigned from the positions as well as from the Company’s Board of Directors effective February 26, 2010.Van der Wal, who also joins the Company’s Board of Directors, was previously HemaCare’s Vice President, Sales & Marketing. His previous positions included senior Sales, Marketing, Operations and Business Development roles at Syncor International, as well as President and CEO of Comprehensive Imaging Solutions. Commenting on the appointment, Steven Gerber, M.D., HemaCare’s Chairman, stated, “I am delighted that Pete has accepted this position.Having worked with Pete at Syncor before he joined HemaCare, and having seen him in action since his arrival at HemaCare, I am confident that his leadership will enable the Company to build on its solid foundation of excellent customer service to achieve sustained growth and profitability”. About HemaCare Corporation Founded in 1978, HemaCare Corporation is a provider of blood products and therapeutic services to the healthcare industry.Licensed by the FDA and accredited by the AABB, the Company focuses on the customized collection and delivery of human blood-related products.For more information about the Company, visit http://www.hemacare.com. Safe Harbor Provision This press release contains forward-looking statements made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
